USCA11 Case: 21-14019      Date Filed: 11/09/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14019
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ANDREW CHRISTIAN HAMMOCK,
a.k.a. playful_guy,
a.k.a. Florida Guy,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
USCA11 Case: 21-14019         Date Filed: 11/09/2022     Page: 2 of 6




2                       Opinion of the Court                 21-14019

           D.C. Docket No. 3:20-cr-00058-MMH-LLL-1
                   ____________________

Before NEWSOM, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
       Andrew Christian Hammock appeals his convictions after
being found guilty at trial of one count of attempting to persuade a
child to engage in unlawful sexual conduct, in violation of 18 U.S.C.
§ 2422(b), and two counts of attempting to exploit a minor for the
production of child pornography, in violation of 18 U.S.C. § 2251(a)
and (e). Hammock challenges the sufficiency of the evidence pro-
vided by the government at trial and the district court’s denial of
his Rule 29 motion for a judgment of acquittal. He argues that as
a matter-of-law online messages alone cannot support a finding
that he committed a substantial step towards the commission of
the charged crimes. Alternatively, he argues that the evidence pro-
vided by the government in this case was legally insufficient.
                                  I.
       Ordinarily, we review de novo whether sufficient evidence
supports a conviction, viewing the evidence and taking all reason-
able inferences in favor of the jury’s verdict. United States v. Fries,
725 F.3d 1286, 1291 (11th Cir. 2013). However, challenges raised
for the first time on appeal are reviewed for plain error. United
States v. Presendieu, 880 F.3d 1228, 1237 (11th Cir. 2018).
USCA11 Case: 21-14019        Date Filed: 11/09/2022     Page: 3 of 6




21-14019               Opinion of the Court                        3

       Section 2422(b) imposes criminal penalties on whoever uses
interstate commerce and “knowingly persuades, induces, entices,
or coerces any individual who has not attained the age of 18 years[]
to engage in prostitution or any sexual activity for which any per-
son can be charged with a criminal offense, or attempts to do so.”
18 U.S.C. § 2422(b). We have noted that § 2251(a) and (e) proscribe
the same conduct as § 2422 when the defendant is attempting to
produce child pornography. United States v. Lee, 603 F.3d 904, 913
(11th Cir. 2010). We have also applied precedent regarding the
scope of § 2422(b) to § 2251(a) and (e) considering the “material
similarity” of the provisions. Id.
        A conviction for attempt under § 2422(b) requires that the
defendant (1) had the specific intent to persuade, induce, entice, or
coerce a minor to engage in unlawful sexual activity, and (2) took
actions that constituted a “substantial step” toward the commission
of the crime. United States v. Yost, 479 F.3d 815, 819 (11th Cir.
2007). To prove intent, the government must show that the de-
fendant intended to cause the minor’s consent, not that he acted
with the specific intent to engage in sexual activity. Lee, 603 F.3d
at 914. As to the substantial-step prong, the government must
demonstrate that the defendant took a substantial step toward
causing assent, not actual sexual contact. Id. We have noted that
communications soliciting sexual activity can constitute a substan-
tial step towards a violation of § 2422(b), particularly in cases re-
quiring “persuading, inducing or enticing engagement unlawful ac-
tivity–[as it] necessarily contemplates oral or written
USCA11 Case: 21-14019        Date Filed: 11/09/2022     Page: 4 of 6




4                      Opinion of the Court                21-14019

communications as the principal if not the exclusive means of com-
mitting the offense.” United States v. Rothenberg, 610 F.3d 621,
626-27 (11th Cir. 2010).
       We consider the totality of a defendant’s conduct when de-
termining whether he took a substantial step under § 2422(b). Lee,
603 F.3d at 916. A substantial step occurs when the defendant’s
objective acts mark his conduct as criminal, such that his acts as a
whole strongly corroborate the required culpability. United States
v. Murrell, 368 F.3d 1283, 1288 (11th Cir. 2004).
        In Lee, we upheld a defendant’s conviction under § 2422(b)
and § 2251(a), (e), rejecting the defendant’s claim that the govern-
ment failed to prove that he had taken a substantial step toward
completing the crime. Lee, 603 F.3d at 915. There, the defendant
had been in contact with a federal law enforcement agent who was
posing as the mother of two young girls, and over the course of
several months, the defendant sent nude photographs of himself
and encouraged the agent to show them to the girls, promised to
buy gifts for the girls, assured the agent that he would not harm the
girls during any sexual encounters, and described in detail “how he
wanted to complete the act.” Id. We concluded that this activity
“supported a finding that he groomed the girls in an effort to facil-
itate a future sexual encounter,” which was sufficient to constitute
a substantial step. Id.
      Here, assuming arguendo that Hammock is entitled to full
review of his arguments, we conclude that they fail regardless of
which standard of review applies. First, the district court did not
USCA11 Case: 21-14019         Date Filed: 11/09/2022    Page: 5 of 6




21-14019               Opinion of the Court                         5

err in denying his motion for a judgment of acquittal as a matter of
law, as our precedent indicates that online messages can support a
finding that a defendant took a substantial step towards the com-
mission of the charged crimes. Lee, 603 F.3d at 915.
        Second, we conclude that, in this case, the government pro-
vided ample evidence for a jury to conclude that the government’s
evidence satisfied that element concerning Hammock and his ac-
tions involving a notional child. When viewed in the light most
favorable to the jury verdict, as in Lee, the government’s evidence
allowed the jury to conclude that Hammock was grooming
“Maddy,” the notional child, to engage in a prohibited sexual activ-
ity, in this case the production of child pornography. Id. First, the
chats produced by the government provided ample evidence that
Hammock was attempting to build a relationship of trust with the
child. He repeatedly emphasized the importance of trust in their
communications, reassuring her that she could trust him with her
photos and that anything she sent would be “completely confiden-
tial.” He later informed her that he was a police officer and sent
her multiple photographs of himself in uniform, informing her that
she should “[f]eel special” because he “rarely if ever” shows his face
and “never ever in uniform.” He reassured her that that he would
not judge her. The evidence also allowed the jury to find that he
was building this relationship of trust for the purpose of convincing
“Maddy” to send him child pornography. Hammock repeatedly
encouraged her to be “daring” and to send him “naughty” photos
if she was comfortable doing so.
USCA11 Case: 21-14019        Date Filed: 11/09/2022     Page: 6 of 6




6                      Opinion of the Court                21-14019

       This escalated to Hammock directly requesting photos of
“Maddy’s” “privates” on March 9 and 12. He instructed her on how
to take and send these photographs to him. He encouraged her to
send these pictures by sending a naked picture of his own penis and
remarking that, “now that they trusted each other, he would show
her more if she wanted him to.” Much as the sending of graphic
photos and the promising of gifts did in Lee, the building of the
relationship of trust and the direct request for her to send him por-
nographic images, along with instructions on how to produce
them, provided sufficient evidence for a jury to find that Hammock
took a substantial step towards the crimes charged. Id. Accord-
ingly, we affirm.
      AFFIRMED.